Decision of this court handed down May 7, 1941 [261 App. Div. 759], is amended to read as follows: Judgment reversed on the law and facts and judgment in favor of the claimant for $13,218 granted, with costs. The court reverses the findings of fact numbered 15, 16, 17, 20, 24, 25 and 26; annuls the conclusions of law numbered I, II and III, and makes the following new findings of fact: 1. That the failure to maintain the handrail along the left-hand side of such stairway to the top step thereof created a dangerous condition. 2. That the failure to light or illuminate said stairway created a dangerous condition. 3. That the State of New York, through its agents, servants and employees, was negligent in not illuminating said stairway at said time and place. 4. That the State of New *792York, through its agents, servants and employees, was negligent in turning off the lights in said school at said time. 5. That the State of New York has failed to prove that claimant was guilty of negligence which contributed to her injury. 6. That the injuries received by the claimant resulted solely from the negligence of the State. The court also finds the findings of fact contained in claimant’s requests to find numbered 29, 33, 41 and 42, submitted to the court below. The court makes the following conclusions of law: I. That claimant is entitled to judgment against the State of New York in the sum of $13,218. II. That judgment is directed to be entered accordingly. Opinion by Schenck, J. Hill, P. J., Crapser, Heffernan and Poster, JJ., concur.